Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 12/06/2021 is acknowledged.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 14, line 8, “the true coordinate positions” should read “the true coordinate positions of the features” for consistency.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6, 8, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites "the ordered pattern".  The term is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, it is assumed that claim 4 depends from claim 3, thus providing proper antecedent basis for the term.
Claim 5 recites "the same xy plane as a build surface in the scanning area".  The term xy plane is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, 
Claim 6 recites "the image acquisition assembly is fixed in a location in or around the additive manufacturing device".  It is not clear what locations fall within the scope of “around the additive manufacturing device” and/or whether this recitation requires an annular type image acquisition assembly fixed around (ie. circumferentially located) the AM device.  Furthermore, the term “around” is a term of degree which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, claim 6 reads on "the image acquisition assembly is fixed in a location in or above the additive manufacturing device".  
Claim 8 recites "determining observed coordinate positions for the features; and comparing the observed coordinate positions of features in the reference image".  The term “the observed coordinate positions of features in the reference image” is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, making it unclear what structure is being referenced.  Furthermore, it is unclear whether the observed coordinate positions in the comparing step are the same or different from the positions recited in the determining step.  For the purpose of examination, claim 8 reads on "determining observed coordinate positions for the features in the region of interest in the reference image; and comparing the observed coordinate positions of features in the region of interest in the reference image".
Claim 14, line 10, recites "determining scanner corrections ".  It is not clear whether the scanner corrections in this step are the same as the scanner corrections recited in the preamble of claim 14 or not, rendering the claim indefinite. For the purpose of examination, claim 14, line 10, reads on "determining the scanner corrections".  Dependent claims fall herewith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 includes the following limitations:
“determining an error function, wherein the error function represents a difference between the plurality of image reference markings in the reference image and the plurality of reference markings on the first surface of the calibration plate”; 
“determining scanner corrections based on position of the image scan markings, the error function, and the predefined locations in the scanning area”.
These two limitations constitute mental processes that can be practically performed in the human mind and are therefore abstract ideas. 
These judicial exceptions are not integrated into a practical application for the following reasons:
First, although the preamble of claim 1 recites “A computer-implemented method for calibrating a scanning system in an additive manufacturing device”, there are no limitations within the body of the claim that require an additive manufacturing device.  Instead, the preamble recitation amounts to no more than generally linking the use of the abstract ideas to a particular technological environment or field of use involving a scanning system and/or an additive manufacturing device.  Furthermore, it is noted there is nothing in the claim that requires actual implementation on a computer or uses a computer in a manner other than as a general purpose tool to perform the abstract ideas.
Secondly, although the claim includes a step of “calibrating the scanning system using the scanner corrections”, with the scanner corrections determined “based on” parameters gathered or determined in steps recited earlier in the step, this recited calibrating step is equivalent to merely applying the abstract ideas without any meaningful limitation(s) on how the scanner corrections are applied.
In view of the above considerations, the claim is directed to an abstract idea. 
The claim does not include additional elements either taken alone or in combination that are sufficient to amount to significantly more than the judicial exception for the following reasons:
First, although the claim contains additional limitations besides the recited determining steps involving data acquisition and directing a scanner beam, these are merely well-understood, routine, conventional elements and steps that are insignificant extra-solution activities, specified at a high level of generality, that do not indicate the presence of an inventive concept.

For the above reasons, claim 1 is not patent eligible.
Claims 2-18 are rejected under 35 U.S.C. 101 because the features in these claims these are merely well-understood, routine, conventional elements and steps that are insignificant extra-solution activities, specified at a high level of generality, that when taken alone or in combination do not amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coeck (US PG Pub 2015/0100149) in view of DeAngelis (US Patent 5,430,666).
Regarding claim 1, Coeck teaches a computer-implemented (paras. 0028-0029) method for calibrating a scanning system in an additive manufacturing device (para. 0027), comprising: 
acquiring, using an image acquisition assembly in a reference position (para. 0050 and as shown in Fig. 4C), a reference image comprising a plurality of image reference markings corresponding to a plurality of reference markings on a first surface of a calibration plate (para. 0054) that is positioned parallel to a scanning area of the scanning system and in the additive manufacturing device (as shown in Fig. 4C); 
determining differences between the plurality of image reference markings in the reference image and the plurality of reference markings on the first surface of the calibration plate (“determination may be made by comparing the position of the laser markings relative to the locations of known reference markings on the calibration plate 448. In some embodiments, the comparison may yield a coordinate table which provides inputted scanner positions and measured laser marking positions to show their differences” per para. 0060; see also para. 0055); 
directing a scanner beam from the scanning system to apply scan markings at a plurality of predefined locations (paras. 0053-0054)
acquiring, using the image acquisition assembly in the reference position (para. 0054), a scan image comprising image scan markings corresponding to the scan markings (eg. Figs. 5B-5D); 
determining scanner corrections based on position of the image scan markings and the predefined locations in the scanning area (para. 0063); and 
calibrating the scanning system using the scanner corrections (paras. 0060 and 0063).
Coeck does not explicitly teach determining an error function that represents a difference between the plurality of image reference markings in the reference image and the plurality of reference markings on the first surface of the calibration plate and basing the determined scanner corrections partially on the error function.  Instead, Coeck teaches determining a table (para. 0060) that represents the difference between the plurality of image reference markings in the reference image and the plurality of reference markings on the first surface of the calibration plate.

The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Coeck’s teachings and/or KSR rationale A, it would have been obvious to one of ordinary skill in the art to modify Coeck’s method with a step of determining an error function as shown by DeAngelis representing a difference between the plurality of image reference markings in the reference image and the plurality of reference markings on the first surface of the calibration plate in Coeck’s method and then base scanner corrections partially on this error function in combination with Coeck’s use of a calibration table, to predictably enable practical means for highly accurate scanning with correction of various types of errors (col. 14, lines 10-14). 
Coeck does not explicitly teach directing a scanner beam from the scanning system to apply scan markings at a plurality of predefined locations in the scanning area when the calibration plate is not in the scanning area, and instead teaches application of scan markings directly to the calibration plate. 
However, DeAngelis teaches a computer-implemented (col. 5, lines 49-60) method for calibrating a scanning system in an additive manufacturing device (abstract) which comprises directing a scanner beam from the scanning system to apply scan markings (step 53 in Fig. 7; see also col. 11, lines 4-12) at a plurality of predefined locations in the scanning area (regions 77 in Fig. 9) when the calibration sheet (analogous to the claimed calibration plate) is not in the scanning area (calibration sheet is not in the area per Figs. 7, note the sheet is not placed into the scanning area until step 57).
DeAngelis teaches that application of the scan markings when the calibration sheet is not in the scanning area provides preparation for automated scanner calibration (col. 4, lines 62-64) by defining x 
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	In view of DeAnglis’ teachings and/or KSR rationale A, it would have been obvious to one of ordinary skill in the art to modify Coeck’s method so that the application of the scan markings is performed when the calibration sheet is not in the scanning area, as taught by DeAngelis to predictably obtain the functionality and benefits taught by DeAngelis, as cited above.
Regarding claim 2, Coeck teaches each of the plurality of reference markings is located at a predefined coordinate position (para. 0009).  
Regarding claim 3, Coeck teaches the plurality of reference markings comprise an ordered pattern of circular spots (para. 0048 and Fig. 5B).  
Regarding claim 4, Coeck teaches the ordered pattern is a grid pattern (para. 0056 and Fig. 5C).  
Regarding claim 5, Coeck teaches the first surface of the calibration plate (448) is positioned in an xy plane of a build surface in the scanning area when acquiring the reference image (Fig. 4C).  
Regarding claim 6, Coeck teaches the image acquisition assembly (436) is fixed in a location in or above the additive manufacturing device (Fig. 4C).  
Regarding claim 7, Coeck teaches the image acquisition assembly comprises an optical camera (Fig. 4E).  
Regarding claim 8, Coeck teaches determining the error function further comprises:	
selecting a region of interest in the reference image (paras. 0062, 0064); 
detecting features in the region of interest, wherein the features comprise a selection of the plurality of image reference markings in the reference image (paras. 0062, 0064); 
determining observed coordinate positions for the features in the region of interest in the reference image (para. 0063); and 

Regarding claim 9, Coeck does not explicitly teach this feature.
However, DeAngelis suggests moving the calibration standard from a path of the image acquisition assembly before directing the scanner beam (per Fig. 7 the calibration standard is not placed until step 57 which occurs after the step 53 of directing the scanner beam to form the XY axis indicators, thus suggesting the calibration standard has been moved from the path of the image acquisition assembly prior to step 53).
Furthermore, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP § 2144.04.IV.C, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).
In view of DeAngelis’ teachings and the above considerations, it would have been obvious to one of ordinary skill in the art to move the calibration standard from a path of the image acquisition assembly before directing the scanner beam to predictably allow formation of t the x and y axes that are used for subsequent beam centering, as discussed in the rejection of claim 1 above.
Regarding claim 10, Coeck teaches the scan markings comprise a pattern of spots, lines, or crosses (para. 0056 and Figs. 5B-5D).  
Regarding claim 11, Coeck teaches the scan image comprises a single image (para. 0064).  
Regarding claim 12, Coeck teaches the scan image is acquired before all of the scan markings are applied (per Fig. 7 image is acquired in steps 706, 710 followed by selection of additional locations for application of scan markings in steps 712, 714).  
Regarding claim 13, Coeck teaches the scanning system applies the scan markings with a pilot laser (per Fig. 4B the laser is piloted to different XY locations by the scanner and therefore is a type of pilot laser).  
Regarding claim 14, Coeck teaches determining scanner corrections further comprises 
selecting a region of interest in the scan image (paras. 0062, 0064);; 
detecting features in the region of interest, wherein the features comprise a selection of the plurality of image scan markings in the scan image (paras. 0062, 0064); 
determining observed coordinate positions for the features (para. 0063);; 
applying the error function to obtain true coordinate positions of the features; 
obtaining deviation values between the true coordinate positions of the features and the predefined locations in the scanning area (para. 0063); and 
determining scanner corrections based on the deviation values (para. 0063).
Coeck does not explicitly teach applying an error function to obtain true coordinate positions of the features.
However, DeAngelis teaches this feature, as cited in the rejection of claim 1 above, with motivation for the use of an error function also provided above in the rejection of claim 1. 
Regarding claim 16, Coeck teaches calibrating the scanning system comprises adjusting coordinate locations of a scanner in the scanning system by a distance (Table in Fig. 8 involves distances, and therefore implies that the coordinate adjustments of step 718 in Fig. 7 are distances).
Furthermore, DeAngelis explicitly teaches that the error function includes adjustments of coordinates by a factor (scale factor SF of col. 9, line 45-49) corresponding to the scanner corrections, with motivation for the use of an error function involving a scale factor provided in the rejection of claim 1 above.  
Regarding claims 17-18, Coeck teaches calibrating at least a second scanning system (Fig. 1 and para. 0029).
Coeck does not explicitly teach aligning a plurality of scan fields corresponding to the at least the second scanning system and the scanning system in order to obtain a single scan field.
However, DeAngelis teaches aligning a plurality of scan fields corresponding to the at least the second scanning system and the scanning system in order to obtain a single scan field (col. 9, lines 8-32 and Fig. 6).  DeAngelis also teaches the scanning system is a composite scanning system comprising a plurality of scanning systems, wherein the composite scanning system corresponds to a single scan field 
In view of DeAngelis’ teachings, it would have been obvious to one of ordinary skill in the art to utilize DeAngelis’ alignment step in Coeck’s method to predictably obtain a unified scan field for scanning, scanning calibration, and production of objects larger in size than the dimensions of a single scan field.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coeck in view of DeAngelis, as applied to claims 1 and 14 above, further in view of Zheng (US PG Pub 2019/0242697).
Regarding claim 15, Coeck and DeAngelis do not explicitly teach this feature.
However, obtaining deviation values by using surface fitting is well-known and conventional in the scanner calibration arts for calibration of 3D scanning, as taught, for example, by Zheng (“fitting a plane equation to a point cloud” per claim 7 is a type of surface fitting).
In view of Zheng’s teachings and/or KSR rationale A, it would have been obvious to combine surface fitting as taught by Zheng for 3D scan calibration in the method of Coeck as modified by DeAngelis to predictably enable 3D scan calibration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/JIMMY R SMITH JR./Examiner, Art Unit 1745